The State of Florida confers corporate rights as a common carrier upon, and grants eminent domain authority to, railroad companies and also confers a right upon such companies to demand reasonable rates for public services performed. Because of these and other special advantages and rights and by reason of the character of the facilities used and the nature of the public services to be performed by such companies, the law requires of them the exercise of a relatively high degree of care, efficiency and responsibility in the business of transporting persons and property to conserve the public safety. Such companies have severally, through their employees, officers and agents, peculiar knowledge of, and responsibility for, the details of their operating facilities and service in rendering the public service, in that they severally have control and management of all their facilities and employees in serving the public, subject to government supervision and regulation. In consideration of these and other cognate privileges and conditions, the sovereign State has authority by statute to provide that a proven injury to persons or property by the operation of a railroad company's "locomotives, or cars, or other machinery" affords a *Page 844 
presumption of negligence of the company's employees, officers or agents in causing the injury which presumption must be duly rebutted by evidence as the law provides, to avoid recovery of appropriate damages; and in order to enforce a high degree of efficiency and care and to avoid negligence in rendering the public service involving the safety of persons and property, the State has power also to require such companies to compensate proportionately for their negligence even though at common law the person who, or whose property, was injured was also negligent in causing the injury complained of; but there can legally be no recovery if the injured party solely caused the injury in person or through another under the doctrine ofrespondeat superior. Savannah, F.  W. Ry. Co. v. Geiger,21 Fla. 669, 58 Am. Rep. 697; L.  N. RR. Co. v. Yniestra, 21 Fla. 700; Florida So. Ry. Co. v. Hirst, 30 Fla. 1, 11 So. 506, 32 Am. St. Rep. 17, 16 L.R.A. 631, 38 Am. Jur. 848-9; et seq. Florida Cent.  P. RR. Co. v. Foxworth, 41 Fla. 1, 25 So. 338, 79 Am. St. Rep. 149; Benedict Pineapple Co. v. A.C.L. RR. Co.,55 Fla. 514, 46 So. 732, 20 L.R.A. (N.S.) 92; Florida RR. Co. v. Dorsey, 59 Fla. 260, 52 So. 963, 45 C. J. 1037; Seaboard A. L. Ry Co. v. Mosely, 60 Fla. 186, 53 So. 718; A.C.L. RR. Co. v. Wallace, 61 Fla. 93, 54 So. 893; Warfield v. Hepburn, 62 Fla. 409, 57 So. 618; Grace v. Geneva Lbr. Co., 71 Fla. 31, 774; L. N. RR. Co. v. Rhoda, 73 Fla. 12, 74 So. 19; Davis v. Cain,86 Fla. 18, 97 So. 305; Second Employers' Liability Cases,223 U.S. 1, 32 Sup. Ct. 169, 56 Law Ed. 327, S.A.L. Ry. v. Tilgham,237 U.S. 499, 35, Sup. Ct. 653, 59 Law Ed. 1069, Secs. 7051-2 C.G.L.
The State has power to regulate the subject and the mere fact that similar public service is being *Page 845 
rendered in the same territory by bus and truck companies which operate under appreciably different conditions and circumstances, might within the law-making power and discretion be, but are not, included, does not make the classification of railroad companies in statutory provisions to serve a public safety purpose a denial of due process or of the equal protection of the laws under the Federal and State constitutions, the interstate commerce clause of the Federal Constitution not being involved. 12 Am. Jur. 512, p. 197 et seq.; 16 C.J.S. p. 1111. 99 Miss. 697, 55 So. 596.
The statute provides that railroad companies shall exercise a high degree of care to promote the public safety, and also provides that compensation shall be made for their share of negligent injuries to other parties who were also negligent. Such compensation is only for the railroad company's share in negligent injuries, and the company cannot justly complain of being denied the equal protection of the laws, because bus and truck companies are competitively rendering similar public services in the same territory under substantially different conditions and circumstances and are not included in the statutory classification of railroad companies, when the classification as in this case is not unreasonable nor essentially arbitrary and unfair as to railroad companies.
BUFORD, CHAPMAN and ADAMS, JJ., concur.